377 So. 2d 255 (1979)
William Jeff COTHRON, Appellant,
v.
STATE of Florida, Appellee.
No. 79-894.
District Court of Appeal of Florida, Second District.
December 5, 1979.
Jack O. Johnson, Public Defender, and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Eula Tuttle Mason, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
William Jeff Cothron appeals his placement on probation for grand theft pursuant to his nolo contendere plea. While we find no merit in appellant's first two points, we agree that the trial court erred in imposing a requirement that appellant pay restitution in an amount to be determined by his probation supervisor.
It was improper for the trial judge to delegate to the probation supervisor the authority to determine the amount of restitution appellant must pay. Fresneda v. State, 347 So. 2d 1021 (Fla. 1977); Kroenke v. State, 366 So. 2d 46 (Fla. 2d DCA 1978). Appellant is entitled to a hearing before the trial court to determine the amount of restitution.
Accordingly, this case is remanded with instructions to hold a hearing as to the amount of restitution appellant is to pay. The order placing appellant on probation is affirmed in all other respects.
GRIMES, C.J., and BOARDMAN and DANAHY, JJ., concur.